The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are presented for examination.
	Acknowledgement is made of Applicant’s Track 1 Request for Prioritized Examination filed January 10, 2022, which was granted March 16, 2022.
	Applicant’s Amendment filed August 9, 2022 has been entered into the present application. 
	Claims 1-8 are pending. Claims 2-8 are newly added. Claim 1 is amended.
Applicant’s arguments, filed August 9, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed August 9, 2022 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 

Status of Objections/Rejections Set Forth in the April 19, 2022 Non-Final Office Action
	In reply to the objection to claim 1 as set forth at p.3 of the previous Office Action dated April 19, 2022, Applicant now amends claim 1 to remove the extraneous period. Accordingly, the objection is now hereby withdrawn.
	In reply to the rejection of claim 1 under 35 U.S.C. §103 as being unpatentable over Yue et al. (U.S. Patent No. 8,952,040 B2; 2015), as set forth at p.3-5 of the previous Office Action dated April 19, 2022, Applicant now amends claim 1 to require a specific dosage amount of leucine, isoleucine and valine for oral administration, and replaces the specifically recited vitamins with the broader limitation directed to “one or more vitamins”. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claim 1 under 35 U.S.C. §103 as being unpatentable over Brantman (U.S. Patent No. 4,687,782; 1987) in view of Hesse et al. (WO 2016/112170 A1; July 2016), as set forth at p.5-8 of the previous Office Action dated April 19, 2022, Applicant now amends claim 1 to require a specific dosage amount of leucine, isoleucine and valine for oral administration, and replaces the specifically recited vitamins with the broader limitation directed to “one or more vitamins”. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 18-20 of U.S. Patent Application No. 17/696,723, as set forth at p.8-9 of the previous Office Action dated April 19, 2022, Applicant now amends claim 1 to require a specific dosage amount of leucine, isoleucine and valine for oral administration, and replaces the specifically recited vitamins with the broader limitation directed to “one or more vitamins”. Accordingly, the rejection is now hereby withdrawn. 

Amendments to the Specification
	At p.9 of the amendment papers filed August 9, 2022, Applicant seeks amendment to the as-filed specification at para.[0020]-[0021].
	37 C.F.R. §1.121(b) governs amendments to the specification by replacement paragraph, requiring “[a]n instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs”, as well as “[t]he full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph” using underlining to designate added text and strike-through to designate any deleted subject matter. 
	As Applicant has complied with the requirements of 37 C.F.R. §1.121(b) to unambiguously identify the location of the replaced paragraph, as well as to provide proper markings to indicate the changes made relative to the previous version of the paragraph, the amendment to the specification filed August 9, 2022 is entered into the record.

Objection to the Specification (New Grounds of Objection)
	The amendment filed August 9, 2022 is objected to under 35 U.S.C. §132(a) because it introduces new matter into the disclosure. 35 U.S.C. §132(a) states that no amendment shall introduce new matter into the disclosure of the invention. 
The added material which is not supported by the original disclosure is as follows:
	In the August 9, 2022 submission, Applicant amends the recitations of the trademark AMINOHEAL® in para.[0020]-[0021] of the as-filed specification to now recite “amino acid delivery system (e.g., AminoHeal®)”. This amendment introduces new matter into the disclosure because the trademark AMINOHEAL® references a specific amino acid product that Applicant has previously characterized as “the invention” (para.[0020]). Applicant’s amendment to broaden the disclosure to generically reference an “amino acid delivery system” of any type, with only exemplary recitation (“e.g.,”) to AMINOHEAL® , constitutes new matter that is not supported by the originally filed disclosure. For example, at para.[0020], Applicant’s originally filed disclosure recited “[t]hus, two doses of the invention (AminoHeal) (7.0 gms) cover 100% of the RDA without considering any daily food intake”, where AMINOHEAL® clearly references a specific amino acid product that Applicant characterizes as “the invention”. It does not reference, for example, any generically defined “amino acid delivery system”, where AMINOHEAL® is but one exemplary species therein. For these reasons, the subject matter added to para.[0020]-[0021] of the as-filed specification constitutes new matter that is unsupported by the originally filed disclosure.
	Applicant is required to cancel the new matter in reply to this Office Action.
	At p.9 of the August 9, 2022 Remarks, Applicant states that “[a]s suggested by the Office, Applicant has amended paragraphs [0020] and [0021] to recite the phrase ‘amino acid delivery system’ as a generic term and to include the registered trademark symbol following the term AMINOHEAL”. In the April 19, 2022 non-final Office Action (p.3), Applicant was advised that “[t]he term should be accompanied by the generic terminology, and also should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce”, such as ®. It should be noted that the non-final Office Action dated April 19, 2022 did not suggest specific language to be added to the specification to correct the issue noted regarding Applicant’s use of trade names and marks used in commerce.
Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitations directed to (i) “one or more vitamins” (claim 1), (ii) the dosage of 42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine, wherein the dosage is “therapeutically effective for improving clearance of glutamate in a subject thereby preemptively reducing or preventing traumatic brain injury” (claim 1), or (iii) the leucine, valine and isoleucine present at a weight ratio of “about 2:1:1” (claim 2).
At p.8 of the 08/09/22 Remarks, Applicant states that “[c]laim 1 is further amended to recite ‘one or more vitamins’, support for which can at least be found in paras.[0002] and [0013] of the original application as filed”. 
At p.2, para.[0002] of the as-filed specification, Applicant states that “[c]ommon dietary supplement systems include pills, drinks, and solutions that have either a single vitamin or a cocktail of vitamins that are either ingested or injected into the body”. 
At p.4, para.[0013] of the as-filed specification, Applicant states, “In the contemplated embodiment, system 101 includes carrier 123 such as water, that contains leucine 103, isoleucine 105, valine 107, vitamin C 109, vitamin B3 111, vitamin B5 113, vitamin B6 115, vitamin B7 117, vitamin B9 119, and vitamin B12 121”. Fig.1 presents a diagram of “system 101”, which is composed of each of leucine, isoleucine, valine, and vitamins C, B3, B5, B6, B7, B9 and B12.
Applicant’s disclosure fails to provide adequate written support to now claim that the recited “amino acid delivery system” comprises leucine, isoleucine, valine and a carrier, with “one or more vitamins”. At best, Applicant describes a specific selection of vitamins – vitamins C, B3, B5, B6, B7, B9 and B12 - to be used with the leucine, isoleucine, valine and carrier combination (see, e.g., p.4, para.[0013], and Fig.1). Such disclosure, however, does not clearly support broadening this specific vitamin combination of C, B3, B5, B6, B7, B9 and B12 to the incorporation of any possible “one or more vitamins” (e.g., vitamin A, D, etc.) as now recited in instant claim 1. This concept, then, newly added into claim 1 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
At p.8 of the 08/09/22 Remarks, Applicant recites that “[c]laim 1 is further amended to recite ‘wherein the dosage comprises the leucine in an amount of 42 mg per kg of the subject, the isoleucine in an amount of 19 mg per kg of the subject, and the valine in an amount of 24 mg per kg of the subject’, support for which can at least be found in para.[0014] of the original application as filed”. 
At p.4-5, para.[0014] of the as-filed specification, Applicant states, “The average male and many females weigh 154 lbs (70 kg) and has a recommended dietary allowance (RDA) as follows: leucine 103 42 mg/kg – 2940 mg; Isoleucine 19 mg/kg = 1330 mg; Valine 24 mg/kg = 1680 mg. This bodyweight does not account for or represent larger individuals such as college football players or National Football League size athletes. It does fulfill some athletes such as wrestlers, hockey, boxing, UFC fighters, and soccer players. The preferred embodiment contains 100% of the RDA for a person of this weight.”
Applicant’s disclosure fails to provide adequate written support to now claim that the recited “amino acid delivery system” comprises a dosage of 42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine (claim 1). At best, Applicant describes an embodiment of the claimed amino acid delivery system that includes 100% of the RDA values of 42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine for a person of average 70 kg in weight. Such disclosure, however, does not appear to support this 100% RDA embodiment of leucine, isoleucine and valine disclosed as pertaining specifically to a 70 kg human to now be broadened to any subject with no limitation on the kg weight of such subject. This concept, then, newly introduced into claim 1 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
At p.8 of the 08/09/22 Remarks, Applicant recites that “[c]laim 1 is further amended to recite ‘wherein the leucine, isoleucine, and valine are provided in a dosage therapeutically effective for improving clearance of glutamate in a subject thereby preemptively reducing or preventing traumatic brain injury’, support for which can at least be found in paras.[0020] and [0021] of the original application as filed”.
At para.[0021] of the as-filed specification, Applicant states that “[t]he traumatic brain injury cascade starts immediately after the injury with an overwhelming release of [g]lutamate”, further disclosing that “[l]eucine and other ingredients … will combat the initial cascade as well as the secondary injury that follows”. 
Applicant’s disclosure fails to provide adequate written support to now claim that “the leucine, isoleucine, and valine are provided in a dosage therapeutically effective for improving clearance of glutamate in a subject thereby preemptively reducing or preventing traumatic brain injury” (claim 1). At best, Applicant discloses that “[l]eucine and other ingredients within AminoHeal will combat the initial cascade” of glutamate release that follows traumatic brain injury, as well as the secondary injury that subsequently occurs, but does not specifically describe that leucine, isoleucine and valine “improve clearance of glutamate” as now claimed. Also, Applicant describes this effect of combatting glutamate release following traumatic brain injury as yielding from the combination of “[l]eucine and other ingredients” within the proprietary product AMINOHEAL®, but it is not explicitly clear that the dosages therein of leucine and other ingredients that yield this effect correspond to the 42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine instantly claimed. This concept, then, newly introduced into claim 1 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
At p.8 of the 08/09/22 Remarks, Applicant states that “[n]ew claim 2 has been added, support for which can at least be found in claim 1 of the original application as filed”.
Applicant’s original claim 1 recites “[a]n amino acid delivery system”, which comprises a carrier, leucine, isoleucine, valine, and vitamins C, B3, B5, B6, B7, B9 and B12, “wherein the leucine, isoleucine, and valine are combined at a 2:1:1 ratio”. 
Applicant’s disclosure and claims fail to provide adequate written support to now claim that the recited “amino acid delivery system” contains leucine, valine and isoleucine “at a weight ratio of about 2:1:1” (claim 2). At best, Applicant describes a weight ratio of leucine, isoleucine and valine at a ratio of 2:1:1 (original claim 1). Such disclosure, however, does not clearly support broadening this ratio to “about 2:1:1” (which circumscribes ratios beyond just 2:1:1 as originally described). It also does not clearly support narrowing this ratio of 2:1:1 specifically to “a weight ratio” as now claimed, as the “ratio” recited in original claim 1 was non-specific and, thus, circumscribes different types of ratios (e.g., molar ratio, weight ratio, etc.) - of which a “weight ratio” is a single type therein. This concept, then, newly presented in claim 2 constitutes a broadening and narrowing of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification.
As claims 3-8 propagate these issues of new matter as introduced into claims 1-2, they suffer from the same deficiencies as instant claims 1-2 and, thus, are rejected on the same grounds. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to Applicant’s newly added limitations of (i) “one or more vitamins” (claim 1), (ii) the dosage of 42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine, wherein the dosage is “therapeutically effective for improving clearance of glutamate in a subject thereby preemptively reducing or preventing traumatic brain injury” (claim 1), or (iii) the leucine, valine and isoleucine present at a weight ratio of “about 2:1:1” (claim 2).
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).
Applicant’s introduction of new matter into claims 1-2, as well as claims 3-8 by virtue of their dependency from claim 1, does not entitle the claims to the benefit of any earlier filing date than the actual filing date of the instant application, which is January 10, 2022.

	Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “wherein the leucine, isoleucine, and valine are provided in a dosage therapeutically effective for improving clearance of glutamate in a subject thereby preemptively reducing or preventing traumatic brain injury” renders the claim indefinite because it is unclear if the phrase “provided in a dosage” means (i) the amino acid delivery system contains leucine, isoleucine and valine in the recited dosages, or (ii) a method step of administering the amino acid delivery system in the recited dosage. If Applicant intends for the latter interpretation, then the claim is additionally indefinite for reciting both a product and a method step of using the product in the same claim, which is improper. A single claim that claims both a product and apparent method steps of using said product is indefinite under 35 U.S.C. §112(b) (pre-AIA  second paragraph). See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) and MPEP §2173.05(p). Clarification is required.
In claim 1, the recited effect of “thereby preemptively reducing or preventing traumatic brain injury” renders the claim indefinite because the term “preemptively” implies a prevention or forestalling of an event from happening. It is unclear, then, what distinguishes the effect of “preemptively reducing” traumatic brain injury from “preventing” traumatic brain injury as claimed, since a “preemptive reduction” of traumatic brain injury appears to imply a preventive effect, which is already claimed (and, therefore, redundant). Clarification is required. 
In claim 2, there is insufficient antecedent basis for the term “the composition” recited in l.2 of the claim, as the preceding text of the claim or claim 1 (from which claim 2 depends) fails to reference “a composition” per se. Clarification is required. 
In claim 3, Applicant recites “wherein the dosage comprises the leucine in an amount of 3,500 mg”, which renders the claim indefinite because claim 1 (from which claim 3 depends) recites that the dosage comprises “the leucine in an amount of 42 mg per kg of the subject”. For the dosage to comprise leucine in an amount of 3,500 mg, then the subject must be of 83.33 kg in weight. As a result, it is unclear if claim 3 is limited to subjects of 83.33 kg of weight, or not. Clarification is required. 
In claim 4, Applicant recites “wherein the dosage comprises the isoleucine in an amount of 1,750 mg”, which renders the claim indefinite because claim 1 (from which claim 4 depends) recites that the dosage comprises “the isoleucine in an amount of 19 mg per kg of the subject”. For the dosage to comprise isoleucine in an amount of 1,750 mg, then the subject must be of 92.1 kg in weight. As a result, it is unclear if claim 4 is limited to subjects of 92.1 kg of weight, or not. Clarification is required. 
In claim 5, Applicant recites “wherein the dosage comprises the valine in an amount of 1,750 mg”, which renders the claim indefinite because claim 1 (from which claim 5 depends) recites that the dosage comprises “the valine in an amount of 24 mg per kg of the subject”. For the dosage to comprise valine in an amount of 1,750 mg, then the subject must be of 72.92 kg in weight. As a result, it is unclear if claim 5 is limited to subjects of 72.92 kg of weight, or not. Clarification is required. 
As claims 2 and 6-8 do not correct these points of ambiguity, they must also be rejected.
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph) 
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 2 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 2, Applicant recites “wherein the leucine, valine, and isoleucine are present in the composition at a weight ratio of about 2:1:1”, which fails to further limit the subject matter of parent claim 1 because claim 1 specifies a dosage of 42 mg/kg leucine, 24 mg/kg valine and 19 mg/kg isoleucine. The weight ratio of the dosage recited in claim 1, therefore, already constitutes a 2.21:1.26:1 weight ratio, which is “about 2:1:1” as recited in instant claim 2. It is unclear, then, what further limitation claim 2 places on the subject matter of claim 1, as claim 1 already provides for a weight ratio of “about 2:1:1” and the claim cannot be broadened outside the dosages of claim 1 to be, generally, any weight ratio of “about 2:1:1”. Clarification is required. 
In claim 8, Applicant recites “wherein the subject is a human”, which fails to properly further limit the subject matter of claim 1 from which claim 8 depends, as it fails to introduce any additional physical and/or structural limitations to the product provided for in claim 1. The limitation of claim 8 seeks to define the intended use of the product, rather than any specific feature of the product itself, and, thus, fails to constitute a further limitation of the subject matter claimed. Clarification is required. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi (U.S. Patent No. 5,866,537; 1999) in view of Bifari et al. (“Branched-Chain Amino Acids Differently Modulate Catabolic and Anabolic States in Mammals: A Pharmacological Point of View”, British Journal of Pharmacology, 2017; 174:1366-1377).
Bianchi teaches a pharmaceutical and/or dietetic composition with antioxidant activity that contains carnosine (or derivative thereof) with one or more branched chain amino acids (BCAAs) that are leucine, isoleucine and/or valine, and optionally carnitine (or derivative thereof), oligoelements, vitamins and/or bioflavonoids (abstract; col.1, l.8-21; col.2, l.56-col.3, l.29). Bianchi teaches that the vitamins may be selected from A, B15, C, D3 and/or E (col.3, l.4-29). Bianchi teaches that the composition is suitable for oral administration, such as in the form of tablets, capsules, ready-to-use aqueous solutions, etc. (col.3, l.30-40). Bianchi teaches that the daily dosage of the components will depend on whether the composition is being used for dietetic or therapeutic use, but teaches that daily dosages for prophylactic dietetic use are from 0.1-10 mg/kg/day of carnosine (or derivatives thereof) and from 0.1-100 mg/kg/day for the BCAAs (or derivatives thereof) (col.9, l.12-23). 
Bianchi differs from the instant claims only insofar as it does not explicitly teach the incorporation of a dosage of leucine, isoleucine, and valine that is “therapeutically effective for improving clearance of glutamate in a subject thereby preemptively reducing or preventing traumatic brain injury”, in which the dosage is 42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine (claim 1). 
Bifari et al. teaches that the recommended dietary allowance (RDA) of BCAAs is 19 mg/kg/day of isoleucine, 42 mg/kg/day of leucine, and 24 mg/kg/day of valine (col.2, para.2, p.1370).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Bianchi’s dietetic composition of BCAAs to contain 42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine because Bifari et al. teaches that the RDA of BCAAs for dietary use was 42 mg/kg/day leucine, 19 mg/kg/day isoleucine and 24 mg/kg/day valine. The skilled artisan would have been motivated to incorporate the BCAAs leucine, isoleucine and valine into Bianchi’s dietetic composition in their respective recommended daily dietary allowances (42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine) because Bianchi teaches the use of his composition as a prophylactic, dietetic composition and, therefore, would have naturally considered the use of such known recommended daily dietary quantities of BCAAs (leucine, isoleucine and valine) for this prophylactic dietic purpose disclosed by Bianchi. Also, the ordinary skilled artisan would have immediately recognized that the recommended daily dietary quantities of 42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine would have comported with the range of recommended daily dosage amounts of BCAAs (0.1-100 mg/kg/day) suggested by Bianchi. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bianchi’s dietetic composition of BCAAs to contain 42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine in view of Bifari’s teachings establishing such dosages as the recommended daily dietary amounts of leucine, isoleucine and valine BCAAs.
In claim 1, Applicant recites “[a]n amino acid delivery system for reducing or preventing traumatic brain injury in a subject” comprising leucine, isoleucine, valine and a carrier, in which “the leucine, isoleucine, and valine are provided in a dosage therapeutically effective for improving clearance of glutamate in a subject thereby preemptively reducing or preventing traumatic brain injury”, wherein “the dosage” is defined as 42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine, and “the amino acid delivery system is formulated for oral administration”.
In claim 6, Applicant recites that the “one or more vitamins” are vitamin C, vitamin B3, vitamin B5, vitamin B6, vitamin B7, vitamin B9, vitamin B12 or combinations thereof. 
In claim 7, Applicant recites that “the amino acid delivery system is formulated as a beverage”.
In claim 8, Applicant defines “the subject” as “a human”.
Bianchi teaches a dietetic composition containing carnosine (or derivative thereof) with one or more BCAAs that are leucine, isoleucine and/or valine, and optionally carnitine (or derivative thereof), oligoelements, vitamins and/or bioflavonoids, further defining the vitamins as A, B15, C, D3 and/or E (abstract; col.1, l.8-21; col.2, l.56-col.3, l.29). Bianchi further teaches such composition for oral administration, additionally teaching the use of aqueous oral solutions as the form thereof (i.e., a “beverage”, as required by instant claim 7, as such solution is ingested orally), which necessarily contains water as “a carrier” to form the “aqueous” solution. 
Such teachings, therefore, clearly provide for a dietetic composition containing carnosine (or derivative thereof) with the BCAAs leucine, isoleucine and valine, in which a vitamin component (A, B15, C, D3 and/or E) may be further incorporated. 
As established above, Bifari et al. provides teachings relevant to establishing the prima facie obviousness of incorporating the BCAAs leucine, isoleucine and valine in their recommended daily dietary amounts of 42 mg/kg leucine, 19 mg/kg isoleucine and 24 mg/kg valine. 
Although the cited prior art teachings do not explicitly teach the intended use of “for reducing or preventing traumatic brain injury in a subject” as recited in claim 1 (particularly wherein “the subject” is “a human”, as required by claim 8), Applicant is reminded that a recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art1. 
In the instant application, Applicant’s recited intended use appears to be tied to the incorporation of leucine, isoleucine, and valine in the recited dosage amounts (42 mg/kg leucine, 19 mg/kg isoleucine, and 24 mg/kg valine), as this specific dosage is recited as being “therapeutically effective for improving clearance of glutamate in a subject thereby preemptively reducing or preventing traumatic brain injury”. To the extent that such structural feature of the product informs the recited intended use of the product, the prior art product of Bianchi as modified by Bifari et al. must be capable of being used in this same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112.
In claim 2, Applicant recites “wherein the leucine, valine, and isoleucine are present in the composition at a weight ratio of about 2:1:1”.
As established above, the cited prior art teachings establish the prima facie obviousness of incorporating 42 mg/kg leucine, 24 mg/kg valine and 19 mg/kg isoleucine, which constitutes a weight ratio of 2.21:1.26:1, which meets Applicant’s recited weight ratio of “about 2:1:1” absent any specific definition of the amount of variation tolerated by the term “about” as used in the instant claims.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections, arguing that the amendments to the claims filed August 9, 2022 obviate the previously applied rejections (Remarks, p.9-13). 
Applicant’s amendments have been fully and carefully considered, and the previously applied objections and/or rejections have been withdrawn as indicated above (under the heading “Status of Objections/Rejections Set Forth in the April 19, 2022 Non-Final Office Action”). However, upon reconsideration of the claims as amended, new grounds for rejection are necessitated and set forth infra.
For these reasons supra, rejection of claims 1-8 is proper. 

Conclusion
Rejection of claims 1-8 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 9, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2111.01(II), which states, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention, the preamble is not a claim limitation”). Also, “[i]f a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”